                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

ROTHELEO DIXON                                                                                  PLAINTIFF

V.                                                               CIVIL ACTION NO. 4:21-CV-00069-RP

MARSHAL TURNER,
WARDEN TIMOTHY MORRIS,
WARDEN SIMON, and M.D.O.C.                                                                  DEFENDANTS

                             ORDER REQURING PLAINTIFF TO SUBMIT
                            ADDITIONAL INFORMATION TO THE COURT

        This matter comes before the Court upon Plaintiff Rotheleo Dixon’s pro se complaint challenging

the conditions of his confinement pursuant to 42 U.S.C. § 1983. Doc. #s 1, 6. Plaintiff complains about

alleged inhumane living conditions and the destruction of personal property he suffered while housed at

the Mississippi State Penitentiary, and names Marshal Turner, Warden Timothy Morris, Warden Simon,

and the Mississippi Department of Corrections as Defendants. Id. In order for the Court to properly

assess the merits of Plaintiff’s claims, more information is needed. Accordingly, Plaintiff must submit

additional information regarding his claims, specifically he is directed to provide a description of each

named Defendant’s personal involvement in the alleged actions or inactions identified in his complaint.

Plaintiff must submit this information to the Court within thirty (30) days from the date of this

Order. Plaintiff’s failure to do so may result in dismissal of this action pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure.

        SO ORDERED, this the 6th day of July, 2021.
                                                  /s/ Roy Percy
                                                  UNITED STATES MAGISTRATE JUDGE
